COWART, Judge.
We have examined the record in this case and find it insufficient to support the conclusion that the original subdivider, David Siegel, or his wholly owned corporation, Investment Industries of Florida, Inc., originally intended or “proposed” to subdivide its lands for the purpose of disposition into fifty or more lots, parcels, units, or interests, or that such lands were “offered as a part of a common promotional plan.” Therefore, such lands were not a “subdivision” or “subdivided lands” within the definition in section 498.005(19), Florida Statutes (1985), and, accordingly, appellants did not violate sections 498.023(1) or (2), Florida Statutes (1985). The final order herein dated June 6, 1986, is
REVERSED.
UPCHURCH, C.J., and SHARP, J., concur.